Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a first Non-Final office action on the merits for the application filed on 3/29/2022.  Claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 2, 8, and 14 are objected to because of the following informalities:  
Claims 1, 8, and 14 recite, “a QR code”.  The term “QR” is an acronym that needs to be defined in the claims. The acronym "QR" is also not defined anywhere in the specification.  The examiner interprets the acronym “QR” as meaning “quick response” as known in the art.
Claim 2 recites, “wherein the method comprising reviving an advertisement from the at least one user device and displaying the advertisement on the at least one promoter device.”  The specification does not mention the “reviving an advertisement” or how this is being done.  Therefore, it is believed that this is a typographical error and that “reviving” should be “receiving” and that is how this term will be interpreted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “receiving at least one promotional content (1)…transmitting the at least one promotional content (2) to at least one second user device based on the confirmation; transmitting the at least one promotional content (3) to outside content evaluator devices based on the confirmation…receiving at least one quality score corresponding to the at least one promotional content (4) from the at least one second user device and the outside content evaluator devices; generating at least one indication based on the at least one quality score; selecting at least one promotional content (5) based on the at least one indication; transmitting the at least one promotional content (6) to at least one promoter device…receiving at least one promotional content parameter associated with at least one promotional content (7)and audience data; analyzing the audience data, the at least one promotional content parameter, and the at least one promotional content (8); generating a promotional content notification.” As can be seen above, there are 8 instance of “at least one promotion content” in these limitations.  It is clear that instances 1-4 all refer to the same instance of promotion content meaning that “at least one promotional content” (labeled (1) and the subsequent “the at least one promotional content” (labeled (2), (3), and (4)) refer to one and the same promotional content.  However, it is unclear if instance (1) provides antecedent for instances (5)-(8) since instance (1) recites “at least one promotional content” and instances (5)-(8) switch back and forth between “at least one promotion content” and “the at least one promotional content. To put is another way, are all of the “promotional content” (instances (1)-(8)) one and the same?  Therefore, claim 1 is indefinite. For purpose of examination instances (1)-(8) will be interpreted to refer to the same “at least one promotional content”.  The Examiner suggests amending the claim so that instances (5) and (7) recite “the at least one promotional content”.  
Claim 8 and 14 are also rejected for the same reason as claim 1.
Claims 2-7, 9-13, and 15-20 are also rejected because of their dependence on claims 1, 8, and 14.
Claim 14 recites, “transmit the at least one promotional content to at least one promoter device…wherein the statistical representations include geographic locations of the promoter device.” The first part of the claim recites “at least one promoter device” and the latter part of the claim recites “the promoter device”.  Since “at least one promoter device” can be interpreted as more than one promoter device, it is unclear to which “the promoter device” the latter part of claim 14 is referring.  For purpose of examination, “the promoter device” will be interpreted as “the at least one promoter device”.  The Examiner suggests amending claim 14 as such.
Claim 6 recites, “wherein the statistical representations include geographic locations of the promoter device”.  Claim 6 depends on claim 1 and claim 1 recites, “at least one promoter device” and “the at least one promoter device”.  Since “at least one promoter device” and “the at least one promoter device” can be interpreted as more than one promoter device, it is unclear to which “the promoter device” claim 6 is referring.  For purpose of examination, claim 6 will be interpreted as “the at least one promoter device”.  The Examiner suggests amending claim 6 as such.
Claim 12 recites, “The non-transitory computer readable medium as claimed in claim 8, wherein the statistical representations include geographic locations of the promoter device.”  Claim 12 depends on claim 8 and claim 8 recites, “at least one promoter device” and “the at least one promoter device”.  Since “at least one promoter device” and “the at least one promoter device” can be interpreted as more than one promoter device, it is unclear to which “the promoter device” claim 12 is referring.  For purpose of examination, claim 12 will be interpreted as “the at least one promoter device”.  The Examiner suggests amending claim 12 as such.
Claim 19 recites, “The non-transitory computer readable medium as claimed in claim 14, wherein the QR code is displayed on the promoter device.” Claim 19 depends on claim 14 and claim 14recites, “at least one promoter device” and “the at least one promoter device”.  Since “at least one promoter device” and “the at least one promoter device” can be interpreted as more than one promoter device, it is unclear to which “the promoter device” claim 19 is referring.  For purpose of examination, claim 19 will be interpreted as “the at least one promoter device”.  The Examiner suggests amending claim 19 as such.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1, recites, “A method comprising: receiving user details associated with at least one user device;
analyzing the user details; generating a user account; receiving at least one promotional content; transmitting at least one rental plan to the at least one user device; receiving a selection and a payment corresponding to the at least one rental plan; analyzing the selection and the payment to generate a confirmation; transmitting the at least one promotional content to at least one second user device based on the confirmation;
transmitting the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory; receiving at least one quality score corresponding to the at least one promotional content from the at least one second user device and the outside content evaluator devices; generating at least one indication based on the at least one quality score; selecting at least one promotional content based on the at least one indication; transmitting the at least one promotional content to at least one promoter device; providing a QR code configured to be scanned by a second user; receiving at least one promotional content parameter associated with at least one promotional content and audience data; analyzing the audience data, the at least one promotional content parameter, and the at least one promotional content;
generating a promotional content notification, wherein the promotional content notification includes statistical representations of the audience data and the at least one promotional content parameter; and transmitting the promotional content notification to the at least one user device, the at least one promoter device and the at least one second user device. Independent claim 8 recites, “A non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations to: receive user details associated with at least one user device; analyze the user details; generate a user account; receive at least one promotional content; transmit at least one rental plan to the at least one user device; receive a selection and a payment corresponding to the at least one rental plan; analyze the selection and the payment to generate a confirmation; transmit the at least one promotional content to at least one second user device based on the confirmation; transmit the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory; receive at least one quality score corresponding to the at least one promotional content from the at least one second user device and the outside content evaluator devices; generate at least one indication based on the at least one quality score; receive at least one indication corresponding to the at least one promotional content from the at least one second user device; select at least one promotional content based on the at least one indication; transmit the at least one promotional content to at least one promoter device; provide a QR code configured to be scanned by a second user; receive at least one promotional content parameter associated with at least one promotional content and audience data; analyze the audience data, the at least one promotional content parameter, and the at least one promotional content; generate a promotional content notification, wherein the promotional content notification includes statistical representations of the audience data and the at least one promotional content parameter; and transmit the promotional content notification to the at least one user device, the at least one promoter device and the at least one second user device. Independent claim 14 recites, “A non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations to: receive user details associated with at least one user device; analyze the user details; generate a user account; receive at least one promotional content; transmit at least one rental plan to the at least one user device; receive a selection and a payment corresponding to the at least one rental plan; analyze the selection and the payment to generate a confirmation; transmit the at least one promotional content to at least one second user device based on the confirmation; transmit the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory; receive at least one quality score corresponding to the at least one promotional content from the at least one second user device and the outside content evaluator devices; generate at least one indication based on the at least one quality score; receive at least one indication corresponding to the at least one promotional content from the at least one second user device; select at least one promotional content based on the at least one indication; transmit the at least one promotional content to at least one promoter device; provide a QR code configured to be scanned by a second user; receive at least one promotional content parameter associated with at least one promotional content and audience data; analyze the audience data, the at least one promotional content parameter, and the at least one promotional content; generate a promotional content notification, wherein the promotional content notification includes statistical representations of the audience data and the at least one promotional content parameter, wherein the statistical representations include geographic locations of the promoter device; and transmit the promotional content notification to the at least one user device, the at least one promoter device and the at least one second user device.
Step 2A, Prong 1:  These limitations are drafted in a method and two computer readable media and these limitations, except for the italicized portions, under their broadest reasonable interpretations, are directed to certain methods of organizing human activity.  The claimed invention receives, analyzes, generated, transmits, and provides data, which are all advertising and marketing activities. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “at least one user device”, “at least one second user device”, “outside content evaluator devices”, “a system memory”, “at least one promoter device”, “a non-transitory computer readable medium”, and “a computer processor” which are all recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one user device”, “at least one second user device”, “outside content evaluator devices”, “a system memory”, “at least one promoter device”, “a non-transitory computer readable medium”, and “a computer processor” are all generic computer elements per the description provided in pages 9, 12, and 16-18 of the specification. Therefore, the claims are not patent eligible.
Dependent claims 2-7, 9-13, and 15-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 7, and 14 without significantly more.
Dependent claims 2-7, 9-13, and 15-20 appear to merely limit various options to the promotional content, the QR code, the statistical presentations, and the promotional content notification and do not add significantly more than the idea. 
 Dependent claim 2 recites, “reviving an advertisement from the at least one user device and displaying the advertisement on the at least one promoter device.”  These limitations are also directed to certain methods of organizing activity since they are just receiving an displaying information having to do with advertising.
Dependent claims 3, 9, and 15 recite, “wherein the QR code is placed in a sticker.” These claims further limit the QR code of the independent claims and are therefore part of the abstract idea of the independent claims.
Dependent claims 4, 10, and 16 recite, “wherein the QR code includes a name, license number and a plate number associated with a driver.” These claims further limit the QR code of the independent claims and are therefore part of the abstract idea of the independent claims.
Dependent claims 5, 11, and 17 recite, “wherein the QR code includes a Uniform Resource Locator, a pick up location, a pick up time, a duration of travel, a drop off time, and a drop off location of a passenger.” These claims further limit the QR code of the independent claims and are therefore part of the abstract idea of the independent claims.
Dependent claims 6 and 12 recite, “wherein the statistical representations include geographic locations of the promoter device.” These claims further limit the statistical representations of the independent claims and are therefore part of the abstract idea of the independent claims.
Dependent claims 7 and 13 recite, “wherein the promotional content notification includes reviews.”  These claims further limit the promotional content notification of the independent claims and are therefore part of the abstract idea of the independent claims.
Dependent claim 18 recites, “wherein the QR code is placed in a sticker attached on a car window.” This claim further limit the QR code of the independent claims and are therefore part of the abstract idea of the independent claims.
Dependent claim 19 recites, “wherein the QR code is displayed on the promoter device.” This claim further limit the QR code of the independent claims and are therefore part of the abstract idea of the independent claims.
Dependent claim 20 recites, “wherein the at least one promotional content parameter includes a number of plays, a duration, and volume.”  This claim further limit the promotional content parameter of the independent claims and are therefore part of the abstract idea of the independent claims.
As such, when claims 1-20 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Potillo (WO 2020/198749), in view of Fujimoto (P. G. Pub. No. 2003/0144906), in further view of Coit (P. G. Pub. No. 2005/0222902).

Regarding claim 1, Potillo teaches
a method comprising: receiving user details associated with at least one user device;
analyzing the user details; generating a user account; receiving at least one promotional content (Fig. 8 and [0026] "FIG 8 illustrates a method 800 of an advertiser [first user] interacting with the ad platform described above. The method starts at step 802, and proceeds to step 804 where the system determines if the user is a current or new advertiser [analyze user detail]. If the user is a new advertiser, the method proceeds to step 806 where the user can set up a new advertiser account, and then proceeds to step 808. If the user was an existing advertiser, the simply login and the method proceeds to step 808. At step 808 the advertiser uploads advertisements [at least one promotional content] to the ad platform.");
transmitting the at least one promotional content to at least one second user device based on the confirmation ([0026] "At step 812, the advertiser authorizes [conformation] the display of the selected advertisements in the designated  locations." [0027] "At step 910 the method determines if driver chooses to load new ads to their display device. If the driver does choose to load new ads, the method proceeds to step 912, where a new block of advertisements are transferred to the driver's display device [at least one second user device].");
receiving at least one quality score corresponding to the at least one promotional content from the at least one second user device ([0032] "The measure of passenger engagement [quality score] with advertisements may include simple eye contact with the tablet device, duration of eye contact and attention, as well as reaction and mood of a passenger with respect to particular advertisements." See also [0036].)
generating at least one indication based on the at least one quality score ([0032] "The measure of passenger engagement [quality score] with advertisements may include simple eye contact with the tablet device, duration of eye contact and attention, as well as reaction and mood [generating an indication] of a passenger with respect to particular advertisements." See also [0036].);
selecting at least one promotional content based on the at least one indication ([0031] "Using that system according to an exemplary embodiment of the invention can select advertisements to display to the user based on their prior engagement and enjoyment history [at least on indication].");
transmitting the at least one promotional content to at least one promoter device ([0027] "At step 918, the method determines if the driver chooses to put the display device [promoter device] into display mode. If the driver chooses to enter display mode, the method proceeds to step 920. At step 920 the display enters display mode. In display mode, the display device displays advertisements [at least one promotional content] loaded into the display device.");
providing a QR code configured to be scanned by a second user ([0035] "According to another advantageous aspect of the invention the visual codes such as QR codes may be added to advertisements to further enhancement rider engagement with the advertisements. Accordingly, a QR code may be displayed during an advertisement and if a user is so engaged with the advertisement and interested in what is being advertised that they use their cell phone to scan the QR code [scanned by a second user] that event can be recognized and credited to the particular driver and display device.");
receiving at least one promotional content parameter associated with at least one promotional content and audience data;
analyzing the audience data, the at least one promotional content parameter, and the at least one promotional content ([0031] "Moreover, as may be readily appreciated, other features and functions related to facial recognition and engagement measurements can be implemented without undue experimentation. For example, a particular rider's face can be recognized by the device and so the device can choose advertisements that have not previously been displayed to the user. Alternatively, a particular rider's prior history of engagement with or enjoyment of particular advertisements or advertisement types can be tabulated in a rider profile. Using that system according to an exemplary embodiment of the invention can select advertisements to display to the user based on their prior engagement and enjoyment history. Other factors recognizable by the system may also be used to select advertisements for passengers and riders. For example, if a user is identifiably female, particular advertisements may be selected based on that factor. Of course, external factors such as weather or locality can be utilized in selecting advertisements." See also [0036].);
generating a promotional content notification ([0029] "As illustrated in Figure 12A and 12B, user 1100 is engaged with the advertisement displayed on tablet device 1102 and as illustrated in Figure 128, the cameras and other sensors of the display device can determine that the user is focused on and engaged with the advertisement and such information may be tabulated [generating a promotional content notification] and transmitted back to the ad platform and the advertisers."), 
wherein the promotional content notification includes statistical representations of the audience data and the at least one promotional content parameter ([0032] "At the same time or at a different time, the driver's statistics are unloaded to the ad platform. These statistics may include driving times, routes, advertisements displayed, passengers given rides and passenger engagement with advertisements {these are audience data and promotion content parameters]."); and
transmitting the promotional content notification to the at least one user device ([0026] "For example advertisers [the at least one user device] are preferably provided with a portal to view the performance [promotional content notification] of their advertisements, including statistics of actual audience views based on eye contact determined by display devices measuring viewer attention, driver logs, or a combination of both." See also [0029].), the at least one promoter device and the at least one second user device ([0027] "At step 914, the method determines if the driver chooses to display their driver statistics. The statistics may include advertisement views [promotional content notification] and attention level data, credits earned by the driver, or any other suitable information. If the driver chooses to display driver statistics the method proceeds to step 916. At step 916 the driver statistics are displayed to the driver." See also [0033].).
Potillo does not explicitly teach
transmitting at least one rental plan to the at least one user device;
receiving a selection and a payment corresponding to the at least one rental plan;
analyzing the selection and the payment to generate a confirmation;
transmitting the at least one promotional content to outside content evaluator devices based on the confirmation, 
wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory;
receiving at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices.
However, Fujimoto teaches
transmitting at least one rental plan to the at least one user device;
receiving a selection and a payment corresponding to the at least one rental plan;
analyzing the selection and the payment to generate a confirmation ([0029] "Among the various types of information included in the registered data described above, information on the fee (hereafter referred to as payment information) is set based upon a contract reached between the advertiser and the advertisement distributor who actually distributes the advertisements by driving the advertisement displaying vehicle. If monetary fees are to be paid to the advertisement distributor for advertising services under the contract, the advertising fees are registered as the payment information. If, on the other hand, the advertisement distributor is to be rewarded with product discount points or points other than discount points, such points are registered as the payment information.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fees of Potillo by adding transmitting at least one rental plan to the at least one user device;
receiving a selection and a payment corresponding to the at least one rental plan;
analyzing the selection and the payment to generate a confirmation, as taught by Fujimoto, since Potillo already discusses advertisers paying fees for advertising in vehicle, and in order for the advertisement distributor to be rewarded for distributing advertisements (Fujimoto, [0029]).
Potillo and Fujimoto do not explicitly teach
transmitting the at least one promotional content to outside content evaluator devices based on the confirmation, 
wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory;
receiving at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices.
However, Coit teach
transmitting the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory ([0040] "the ads are forwarded to manual review facilities [outside content evaluator] (Block 345)." [0031] "Manual review facility 260 may be a group which may manually inspect the ads flagged for improper keywords, and may correct them. If the ads are correct, such ads may be transferred back to auto-check operations 250 for a final screening, or may be stored as approved ads 270." [0025] "the submitted ads may be forwarded to a manual review facility 260, which may be another organization or workgroup of the ad network." The manual review facility are included in the preconfigured profile stored in a system memory since the system know who to send the ads to. See also [0026].);
receiving at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices ([0040] "the ads are forwarded to manual review facilities [outside content evaluator] (Block 345)." [0031] "Manual review facility 260 may be a group which may manually inspect the ads flagged for improper keywords, and may correct them. If the ads are correct, such ads may be transferred back to auto-check operations 250 for a final screening, or may be stored as approved ads 270.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Potillo and Fujimoto by adding transmitting the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory; receiving at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices, as taught by Coit, in order to determine which ads are not acceptable (Coit, abstract).

Regarding claim 8, Potillo teaches
a non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations to (Fig. 1 and [0024]):
receive user details associated with at least one user device; analyze the user details; generate a user account; receive at least one promotional content (Fig. 8 and [0026] "FIG 8 illustrates a method 800 of an advertiser [first user] interacting with the ad platform described above. The method starts at step 802, and proceeds to step 804 where the system determines if the user is a current or new advertiser [analyze user detail]. If the user is a new advertiser, the method proceeds to step 806 where the user can set up a new advertiser account, and then proceeds to step 808. If the user was an existing advertiser, the simply login and the method proceeds to step 808. At step 808 the advertiser uploads advertisements [at least one promotional content] to the ad platform.");
transmit the at least one promotional content to at least one second user device based on the confirmation ([0026] "At step 812, the advertiser authorizes [conformation] the display of the selected advertisements in the designated  locations." [0027] "At step 910 the method determines if driver chooses to load new ads to their display device. If the driver does choose to load new ads, the method proceeds to step 912, where a new block of advertisements are transferred to the driver's display device [at least one second user device].");
receive at least one quality score corresponding to the at least one promotional content from the at least one second user device ([0032] "The measure of passenger engagement [quality score] with advertisements may include simple eye contact with the tablet device, duration of eye contact and attention, as well as reaction and mood of a passenger with respect to particular advertisements." See also [0036].) 
generate at least one indication based on the at least one quality score; receive at least one indication corresponding to the at least one promotional content from the at least one second user device ([0032] "The measure of passenger engagement [quality score] with advertisements may include simple eye contact with the tablet device, duration of eye contact and attention, as well as reaction and mood [generating an indication] of a passenger with respect to particular advertisements." See also [0036].);
select at least one promotional content based on the at least one indication ([0031] "Using that system according to an exemplary embodiment of the invention can select advertisements to display to the user based on their prior engagement and enjoyment history [at least on indication].");
transmit the at least one promotional content to at least one promoter device ([0027] "At step 918, the method determines if the driver chooses to put the display device [promoter device] into display mode. If the driver chooses to enter display mode, the method proceeds to step 920. At step 920 the display enters display mode. In display mode, the display device displays advertisements [at least one promotional content] loaded into the display device.");
provide a QR code configured to be scanned by a second user ([0035] "According to another advantageous aspect of the invention the visual codes such as QR codes may be added to advertisements to further enhancement rider engagement with the advertisements. Accordingly, a QR code may be displayed during an advertisement and if a user is so engaged with the advertisement and interested in what is being advertised that they use their cell phone to scan the QR code [scanned by a second user] that event can be recognized and credited to the particular driver and display device.");
receive at least one promotional content parameter associated with at least one promotional content and audience data; analyze the audience data, the at least one promotional content parameter, and the at least one promotional content ([0031] "Moreover, as may be readily appreciated, other features and functions related to facial recognition and engagement measurements can be implemented without undue experimentation. For example, a particular rider's face can be recognized by the device and so the device can choose advertisements that have not previously been displayed to the user. Alternatively, a particular rider's prior history of engagement with or enjoyment of particular advertisements or advertisement types can be tabulated in a rider profile. Using that system according to an exemplary embodiment of the invention can select advertisements to display to the user based on their prior engagement and enjoyment history. Other factors recognizable by the system may also be used to select advertisements for passengers and riders. For example, if a user is identifiably female, particular advertisements may be selected based on that factor. Of course, external factors such as weather or locality can be utilized in selecting advertisements." See also [0036].);
generate a promotional content notification ([0029] "As illustrated in Figure 12A and 12B, user 1100 is engaged with the advertisement displayed on tablet device 1102 and as illustrated in Figure 128, the cameras and other sensors of the display device can determine that the user is focused on and engaged with the advertisement and such information may be tabulated [generating a promotional content notification] and transmitted back to the ad platform and the advertisers."), 
wherein the promotional content notification includes statistical representations of the audience data and the at least one promotional content parameter ([0032] "At the same time or at a different time, the driver's statistics are unloaded to the ad platform. These statistics may include driving times, routes, advertisements displayed, passengers given rides and passenger engagement with advertisements {these are audience data and promotion content parameters]."); and
transmit the promotional content notification to the at least one user device ([0026] "For example advertisers [the at least one user device] are preferably provided with a portal to view the performance [promotional content notification] of their advertisements, including statistics of actual audience views based on eye contact determined by display devices measuring viewer attention, driver logs, or a combination of both." See also [0029].), 
the at least one promoter device and the at least one second user device ([0027] "At step 914, the method determines if the driver chooses to display their driver statistics. The statistics may include advertisement views [promotional content notification] and attention level data, credits earned by the driver, or any other suitable information. If the driver chooses to display driver statistics the method proceeds to step 916. At step 916 the driver statistics are displayed to the driver." See also [0033].).
Potillo does not explicitly teach
transmit at least one rental plan to the at least one user device;
receive a selection and a payment corresponding to the at least one rental plan;
analyze the selection and the payment to generate a confirmation;
transmit the at least one promotional content to outside content evaluator devices based on the confirmation, 
wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory;
receive at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices;
However, Fujimoto teaches
transmit at least one rental plan to the at least one user device;
receive a selection and a payment corresponding to the at least one rental plan;
analyze the selection and the payment to generate a confirmation ([0029] "Among the various types of information included in the registered data described above, information on the fee (hereafter referred to as payment information) is set based upon a contract reached between the advertiser and the advertisement distributor who actually distributes the advertisements by driving the advertisement displaying vehicle. If monetary fees are to be paid to the advertisement distributor for advertising services under the contract, the advertising fees are registered as the payment information. If, on the other hand, the advertisement distributor is to be rewarded with product discount points or points other than discount points, such points are registered as the payment information.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fees of Potillo by adding transmit at least one rental plan to the at least one user device; receive a selection and a payment corresponding to the at least one rental plan; analyze the selection and the payment to generate a confirmation, as taught by Fujimoto, since Potillo already discusses advertisers paying fees for advertising in vehicle, and in order for the advertisement distributor to be rewarded for distributing advertisements (Fujimoto, [0029]).
Potillo and Fujimoto do not explicitly teach
transmit the at least one promotional content to outside content evaluator devices based on the confirmation, 
wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory;
receive at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices.
However, Coit teach
transmit the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory ([0040] "the ads are forwarded to manual review facilities [outside content evaluator] (Block 345)." [0031] "Manual review facility 260 may be a group which may manually inspect the ads flagged for improper keywords, and may correct them. If the ads are correct, such ads may be transferred back to auto-check operations 250 for a final screening, or may be stored as approved ads 270." [0025] "the submitted ads may be forwarded to a manual review facility 260, which may be another organization or workgroup of the ad network." The manual review facility are included in the preconfigured profile stored in a system memory since the system know who to send the ads to. See also [0026].);
receive at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices ([0040] "the ads are forwarded to manual review facilities [outside content evaluator] (Block 345)." [0031] "Manual review facility 260 may be a group which may manually inspect the ads flagged for improper keywords, and may correct them. If the ads are correct, such ads may be transferred back to auto-check operations 250 for a final screening, or may be stored as approved ads 270.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Potillo and Fujimoto by adding transmit the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory; receive at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices, as taught by Coit, in order to determine which ads are not acceptable (Coit, abstract).

Regarding claim 14, Potillo teaches
a non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations to (Fig. 1 and [0024]):
receive user details associated with at least one user device; analyze the user details; generate a user account; receive at least one promotional content (Fig. 8 and [0026] "FIG 8 illustrates a method 800 of an advertiser [first user] interacting with the ad platform described above. The method starts at step 802, and proceeds to step 804 where the system determines if the user is a current or new advertiser [analyze user detail]. If the user is a new advertiser, the method proceeds to step 806 where the user can set up a new advertiser account, and then proceeds to step 808. If the user was an existing advertiser, the simply login and the method proceeds to step 808. At step 808 the advertiser uploads advertisements [at least one promotional content] to the ad platform.");
transmit the at least one promotional content to at least one second user device based on the confirmation ([0026] "At step 812, the advertiser authorizes [conformation] the display of the selected advertisements in the designated  locations." [0027] "At step 910 the method determines if driver chooses to load new ads to their display device. If the driver does choose to load new ads, the method proceeds to step 912, where a new block of advertisements are transferred to the driver's display device [at least one second user device].");
receive at least one quality score corresponding to the at least one promotional content from the at least one second user device ([0032] "The measure of passenger engagement [quality score] with advertisements may include simple eye contact with the tablet device, duration of eye contact and attention, as well as reaction and mood of a passenger with respect to particular advertisements." See also [0036].) 
generate at least one indication based on the at least one quality score ([0032] "The measure of passenger engagement [quality score] with advertisements may include simple eye contact with the tablet device, duration of eye contact and attention, as well as reaction and mood [generating an indication] of a passenger with respect to particular advertisements." See also [0036].);
receive at least one indication corresponding to the at least one promotional content from the at least one second user device ([0032] "The measure of passenger engagement [quality score] with advertisements may include simple eye contact with the tablet device, duration of eye contact and attention, as well as reaction and mood of a passenger with respect to particular advertisements." See also [0036].);
select at least one promotional content based on the at least one indication ([0031] "Using that system according to an exemplary embodiment of the invention can select advertisements to display to the user based on their prior engagement and enjoyment history [at least on indication].");
transmit the at least one promotional content to at least one promoter device ([0027] "At step 918, the method determines if the driver chooses to put the display device [promoter device] into display mode. If the driver chooses to enter display mode, the method proceeds to step 920. At step 920 the display enters display mode. In display mode, the display device displays advertisements [at least one promotional content] loaded into the display device.");
provide a QR code configured to be scanned by a second user ([0035] "According to another advantageous aspect of the invention the visual codes such as QR codes may be added to advertisements to further enhancement rider engagement with the advertisements. Accordingly, a QR code may be displayed during an advertisement and if a user is so engaged with the advertisement and interested in what is being advertised that they use their cell phone to scan the QR code [scanned by a second user] that event can be recognized and credited to the particular driver and display device.");
receive at least one promotional content parameter associated with at least one promotional content and audience data; analyze the audience data, the at least one promotional content parameter, and the at least one promotional content ([0031] "Moreover, as may be readily appreciated, other features and functions related to facial recognition and engagement measurements can be implemented without undue experimentation. For example, a particular rider's face can be recognized by the device and so the device can choose advertisements that have not previously been displayed to the user. Alternatively, a particular rider's prior history of engagement with or enjoyment of particular advertisements or advertisement types can be tabulated in a rider profile. Using that system according to an exemplary embodiment of the invention can select advertisements to display to the user based on their prior engagement and enjoyment history. Other factors recognizable by the system may also be used to select advertisements for passengers and riders. For example, if a user is identifiably female, particular advertisements may be selected based on that factor. Of course, external factors such as weather or locality can be utilized in selecting advertisements." See also [0036].);
generate a promotional content notification ([0029] "As illustrated in Figure 12A and 12B, user 1100 is engaged with the advertisement displayed on tablet device 1102 and as illustrated in Figure 128, the cameras and other sensors of the display device can determine that the user is focused on and engaged with the advertisement and such information may be tabulated [generating a promotional content notification] and transmitted back to the ad platform and the advertisers."), 
wherein the promotional content notification includes statistical representations of the audience data and the at least one promotional content parameter ([0032] "At the same time or at a different time, the driver's statistics are unloaded to the ad platform. These statistics may include driving times, routes, advertisements displayed, passengers given rides and passenger engagement with advertisements {these are audience data and promotion content parameters].");
and transmit the promotional content notification to the at least one user device ([0026] "For example advertisers [the at least one user device] are preferably provided with a portal to view the performance [promotional content notification] of their advertisements, including statistics of actual audience views based on eye contact determined by display devices measuring viewer attention, driver logs, or a combination of both." See also [0029].), 
the at least one promoter device and the at least one second user device ([0027] "At step 914, the method determines if the driver chooses to display their driver statistics. The statistics may include advertisement views [promotional content notification] and attention level data, credits earned by the driver, or any other suitable information. If the driver chooses to display driver statistics the method proceeds to step 916. At step 916 the driver statistics are displayed to the driver." See also [0033].).
Potillo does not explicitly teach
transmit at least one rental plan to the at least one user device;
receive a selection and a payment corresponding to the at least one rental plan;
analyze the selection and the payment to generate a confirmation;
transmit the at least one promotional content to outside content evaluator devices based on the confirmation, 
wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory;
receive at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices;
wherein the statistical representations include geographical locations of the promoter device.
However, Fujimoto teaches
transmit at least one rental plan to the at least one user device;
receive a selection and a payment corresponding to the at least one rental plan;
analyze the selection and the payment to generate a confirmation ([0029] "Among the various types of information included in the registered data described above, information on the fee (hereafter referred to as payment information) is set based upon a contract reached between the advertiser and the advertisement distributor who actually distributes the advertisements by driving the advertisement displaying vehicle. If monetary fees are to be paid to the advertisement distributor for advertising services under the contract, the advertising fees are registered as the payment information. If, on the other hand, the advertisement distributor is to be rewarded with product discount points or points other than discount points, such points are registered as the payment information.");
wherein the statistical representations include geographical locations of the promoter device ([0048] "Moreover, since the information indicating that the advertisement display at the advertisement displaying vehicle [promoter device] has been completed is transmitted to the center server 100 via the roadside servers 3a-3x, the center server 100 is enabled to ascertain the time and location at which the advertisement has been displayed and the identity of the vehicle that has displayed the advertisement and thus, the center server 100 can keep a more accurate account of the advertisement distribution status of each vehicle.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fees of Potillo by adding transmit at least one rental plan to the at least one user device;
receive a selection and a payment corresponding to the at least one rental plan;
analyze the selection and the payment to generate a confirmation; wherein the statistical representations include geographical locations of the promoter device, as taught by Fujimoto, since Potillo already discusses advertisers paying fees for advertising in vehicle, and in order for the advertisement distributor to be rewarded for distributing advertisements (Fujimoto, [0029]).
Potillo and Fujimoto do not explicitly teach
transmit the at least one promotional content to outside content evaluator devices based on the confirmation, 
wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory;
receive at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices.
However, Coit teach
transmit the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory ([0040] "the ads are forwarded to manual review facilities [outside content evaluator] (Block 345)." [0031] "Manual review facility 260 may be a group which may manually inspect the ads flagged for improper keywords, and may correct them. If the ads are correct, such ads may be transferred back to auto-check operations 250 for a final screening, or may be stored as approved ads 270." [0025] "the submitted ads may be forwarded to a manual review facility 260, which may be another organization or workgroup of the ad network." The manual review facility are included in the preconfigured profile stored in a system memory since the system know who to send the ads to. See also [0026].);
receive at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices ([0040] "the ads are forwarded to manual review facilities [outside content evaluator] (Block 345)." [0031] "Manual review facility 260 may be a group which may manually inspect the ads flagged for improper keywords, and may correct them. If the ads are correct, such ads may be transferred back to auto-check operations 250 for a final screening, or may be stored as approved ads 270.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Potillo and Fujimoto by adding transmit the at least one promotional content to outside content evaluator devices based on the confirmation, wherein the outside content evaluator devices are included in a preconfigured profile stored in a system memory; receive at least one quality score corresponding to the at least one promotional content from the outside content evaluator devices, as taught by Coit, in order to determine which ads are not acceptable (Coit, abstract).

Regarding claim 2, Potillo teaches
the method as claimed in claim 1, wherein the method comprising reviving an advertisement from the at least one user device and displaying the advertisement on the at least one promoter device ([0026] "At step 812, the advertiser authorizes [conformation] the display of the selected advertisements in the designated  locations." [0027] "At step 910 the method determines if driver chooses to load new ads to their display device. If the driver does choose to load new ads, the method proceeds to step 912, where a new block of advertisements are transferred to the driver's display device [at least one second user device]." The Examiner notes that per the claim objection above, “reviving” will be interpreted as “receiving”.).

Regarding claims 6 and 12, Potillo teaches all of the claimed features as discussed above. Potillo does not explicitly teach
wherein the statistical representations include geographic locations of the promoter device.
However, Fujimoto teaches
wherein the statistical representations include geographic locations of the promoter device ([0048] "Moreover, since the information indicating that the advertisement display at the advertisement displaying vehicle [promoter device] has been completed is transmitted to the center server 100 via the roadside servers 3a-3x, the center server 100 is enabled to ascertain the time and location at which the advertisement has been displayed and the identity of the vehicle that has displayed the advertisement and thus, the center server 100 can keep a more accurate account of the advertisement distribution status of each vehicle.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fees of Potillo by adding wherein the statistical representations include geographic locations of the promoter device, as taught by Fujimoto, in order to ascertain the location at which the advertisement has been displayed to keep an accurate account of the advertisement distribution (Fujimoto, [0048]).

Regarding claims 7 and 13, Potillo teaches 
wherein the promotional content notification includes reviews [0031] "As illustrated in Figure 14B, the camera and other sensors of the tablet device can determine that the user 1100 is happy with or particularly engaged with the advertisement on display on the display device 1102 and can record and report on such to the advertising platform and the advertisers." [0032] "The measure of passenger engagement with advertisements may include simple eye contact with the tablet device, duration of eye contact and attention, as well as reaction [reviews]and mood of a passenger with respect to particular advertisements." [0036] "positive reaction" [reviews].).

Claims 3, 4, 9, 10, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Potillo (WO 2020/198749), in view of Fujimoto (P. G. Pub. No. 2003/0144906), in view of Coit (P. G. Pub. No. 2005/0222902), in further view of Hodge (P. G. Pub. No. 2020/0349666).

Regarding claims 3, 9, and 15, Potillo, Fujimoto, and Coit teach all of the claimed features as discussed above. Potillo, Fujimoto, and Coit do not explicitly teach 
wherein the QR code is placed in a sticker.
However, Hodge teaches
wherein the QR code is placed in a sticker (Fig. 10, [0102] "According to another embodiment, and referring to FIGS. 10A and 10B, a rideshare vehicle 1102 includes a QR code 1501, in the form of a sticker, and a license plate number 1502.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the QR code of Potillo, Fujimoto, and Coit by adding wherein the QR code is placed in a sticker, as taught by Hodge, so that it can be easily scanned by the passengers.

Regarding claims 4, 10, and 16, Potillo, Fujimoto, and Coit teach all of the claimed features as discussed above. Potillo, Fujimoto, and Coit do not explicitly teach 
wherein the QR code includes a name, license number and a plate number associated with a driver.
However, Hodge teaches
wherein the QR code includes a name, license number and a plate number associated with a driver (Fig. 10, [0102] "According to another embodiment, and referring to FIGS. 10A and 10B, a rideshare vehicle 1102 includes a QR code 1501, in the form of a sticker, and a license plate number 1502. In this embodiment, a user may scan either QR code 1501, or the license plate number 1502 using their smartphone 1303 before entering the rideshare vehicle 1102 to reveal specific information regarding the driver's identity, driving record, ratings from other riders and other statistics and information of both the driver and the rideshare company. For example, as illustrated in FIG. 11, upon scanning the QR code 1501 or license plate 1502, the user's smartphone 1303 may provide driver information 1601, such as for example, an image of the driver's license and/or a driver profile from the rideshare company. FIG. 11 shows an image of the actual driver, for example captured by the user's smartphone 1303 to scan the QR code 1501." Fig. show the driver's name and the driver's license number.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the QR code of Potillo, Fujimoto, and Coit by adding wherein the QR code includes a name, license number and a plate number associated with a driver, as taught by Hodge, in order for the passenger to verify the identity of the driver before a passenger enters a car (Hodge, [0102]).

Regarding claim 18, Potillo, Fujimoto, and Coit teach all of the claimed features as discussed above. Potillo, Fujimoto, and Coit do not explicitly teach 
the non-transitory computer readable medium as claimed in claim 14, wherein the QR code is placed in a sticker attached on a car window.
However, Hodge teaches
the non-transitory computer readable medium as claimed in claim 14, wherein the QR code is placed in a sticker attached on a car window (Fig. 10 #1501 shows that the sticker is attached to a car window, [0102] "According to another embodiment, and referring to FIGS. 10A and 10B, a rideshare vehicle 1102 includes a QR code 1501, in the form of a sticker, and a license plate number 1502." [0056] "FIG. 10B is a rear view of the exemplary rideshare vehicle of FIG. 10A, showing a QR sticker mounted to a rear window, according to one embodiment.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the QR code of Potillo, Fujimoto, and Coit by adding wherein the QR code is placed in a sticker, as taught by Hodge, so that it can be easily scanned by the passengers.

Claims 5, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Potillo (WO 2020/198749), in view of Fujimoto (P. G. Pub. No. 2003/0144906), in view of Coit (P. G. Pub. No. 2005/0222902), in view of Hodge (P. G. Pub. No. 2020/0349666), in further view of Bird (P. G. Pub. No. 2021/0012382).

Regarding claims 5, 11, and 17, Potillo, Fujimoto, and Coit teach all of the claimed features as discussed above. Potillo, Fujimoto, and Coit do not explicitly teach 
wherein the QR code includes a Uniform Resource Locator, a pick up location, a pick up time, a duration of travel, a drop off time, and a drop off location of a passenger.
However, Hodge teaches
that a Uniform Resource Locator includes a pick up location, a pick up time, a duration of travel, a drop off time, and a drop off location of a passenger ([0073] "For example, a Universal Resource Locator (URLs) may be provided for each of a set of video files." [0098] "In one embodiment, the ride history file preferably includes the video footage from both cameras, audio data, the GPS data showing pickup location, drop-off location, the route and times, and any automatically detected events that occurred during the ride," The Examiner notes that per 1st paragraph of p. 16 of the Specification, the QR code includes a URL and "the URL preferably comprises a pick up location, a pick up time, a duration of travel, a drop off time, and a drop off location of the passenger."  That is how this limitation is being interpreted. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the QR code and URL of Potillo, Fujimoto, and Coit by adding that a Uniform Resource Locator includes a pick up location, a pick up time, a duration of travel, a drop off time, and a drop off location of a passenger, as taught by Hodge, in order to provide the ride history (Hodge, [0098]).
Potillo, Fujimoto, Coit, and Hodge do not explicitly teach
wherein the QR code includes a Uniform Resource Locator.
However, Bird teaches
wherein the QR code includes a Uniform Resource Locator ([0047] "System 200 may also display internet addresses, also known as Uniform Resource Locators (URLs), or Quick Response (QR) codes which may be used by the surrounding drivers to access discounts and/or special rewards.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the QR code and URL of Potillo, Fujimoto, Coit, and Hodge by adding wherein the QR code includes a Uniform Resource Locator, as taught by Bird, in order for surrounding drivers to access discounts and/or special rewards (Bird, [0047]).

Regarding claim 19, Potillo, Fujimoto, Coit, and Hodge teach all of the claimed features as discussed above. Potillo, Fujimoto, Coit, and Hodge do not explicitly teach 
the non-transitory computer readable medium as claimed in claim 14, wherein the QR code is displayed on the promoter device.
However, Bird teaches
the non-transitory computer readable medium as claimed in claim 14, wherein the QR code is displayed on the promoter device ([0043] "System 200 may also allow for inputs from the operator/driver of vehicle 100 to display certain messages, e.g., the logo of a sports team or university, a symbol, or a brief message that the operator/driver of vehicle 100 wishes to display. An application for a mobile device, and/or system 200, may include "hands free" functions for sending user-generated messages to the display screen in order to augment safety, including but not limited to a variety of precomposed messages which the driver may select and send to the display screen using verbal commands only."  [0047] "System 200 may also display internet addresses, also known as Uniform Resource Locators (URLs), or Quick Response (QR) codes which may be used by the surrounding drivers to access discounts and/or special rewards.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the QR code and URL of Potillo, Fujimoto, Coit, and Hodge by adding wherein the QR code is displayed on the promoter device, as taught by Bird, in order for surrounding drivers to access discounts and/or special rewards (Bird, [0047]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Potillo (WO 2020/198749), in view of Fujimoto (P. G. Pub. No. 2003/0144906), in view of Coit (P. G. Pub. No. 2005/0222902), in view Chalikouras (P. G. Pub. No. 2010/0131642).

Regarding claim 20, Potillo, Fujimoto, and Coit teach all of the claimed features as discussed above. Potillo, Fujimoto, and Coit do not explicitly teach 
the non-transitory computer readable medium as claimed in claim 14, wherein the at least one promotional content parameter includes a number of plays, a duration, and volume.
However, Chalikouras teaches
the non-transitory computer readable medium as claimed in claim 14, wherein the at least one promotional content parameter includes a number of plays, a duration, and volume ([0046] "The reportable settings monitored and identified by the vehicle content module 102 include one or more of the following parameters, each having a value, being represented by data in specific data fields in the data transmitted on the vehicle data bus 114: [0049] "the user's current volume setting", [0050] "identifier of current track playing and played/elapsed time [duration], track repeat settings [number of plays] ( e.g. the user's favourite song);").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the promotion content parameters of Potillo, Fujimoto, and Coit, by adding wherein the at least one promotional content parameter includes a number of plays, a duration, and volume, as taught by Chalikouras, in order for the advertiser/broadcaster/vendor has a near real time access to data indicating the user of user interfaces in vehicles including the content played and the responses of user so that up-to-date decisions can be made regarding the media content transmitted to the users (Chalikouras ([0044]).

Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Modi (U.S. Patent No. 11,348,600) discusses (a) determining that a ride-sharing session is active; (b) in response to determining the ride-sharing session is active, using a microphone of the computing device to capture audio content; (c) identifying reference audio content that has at least a threshold extent of similarity with the captured audio content; (d) determining that the ride-sharing session is inactive; and (e) outputting an indication of the identified reference audio content.
Meisner (P. G. Pub. No. 2006/0149681) discusses a marketplace platform through which music and consumer purchasing power can be directly exchanged. It is a downloadable application wherein music files are stored on a central system, not a P2P network of linked computers. The present invention merges a basic platform structure with an Internet retail website. A new and used listing function that allows independent and non-major label represented artists to upload and list their music on the service for any price that the musician/artist desires. Users can then search for and purchase this music with a small fee going to the provider and the balance to the independent musician/artist. Independent artists may also choose to promote their music in addition to a standard listing by selecting any number of listing enhancements including but not exclusive to featured spaces on the application front page, first priority in the user search. The independent music list/buy/sell system is accompanied by an online music store system for major label represented artist, as well, but which functions under a different sales/revenue principle. Here a user can search for and download music files from these major music label represented artists at a price that is a function of the content agreement signed with the major record label.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622